Name: 2012/566/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2010
 Type: Decision
 Subject Matter: budget;  European construction;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/156 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2010 (2012/566/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Police College for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Police College for the financial year 2010, together with the Colleges replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) (3), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Commission Decision C(2011) 4680 of 30 June 2011 granting consent to a derogation requested by the European Police College from Regulation (EC, Euratom) No 2343/2002,  having regard to the report of the European Police College of 12 July 2010 on the Reimbursement of Private Expenditure (10/0257/KA),  having regard to the external audit commissioned by the European Police College (Contract Ref. No CEPOL/2010/001) on the reimbursement of private expenditure,  having regard to the final report on the five-year external evaluation of the European Police College (Contract Ref. No CEPOL/CT/2010/002),  having regard to the Annual Activity Report 2009 of the Directorate-General for Justice, Freedom and Security,  having regard to the fourth progress report of the European Police College on the implementation of its Multi-annual Action Plan (MAP) for 2010-2014,  having regard to the Court of Auditors report on the implementation of the European Police College MAP for 2010-2014,  having regard to the note of the Internal Audit Service (IAS) of 4 July 2011 (Ref. Ares (2011) 722479) on the third progress report on the implementation of the European Police College MAP for 2010-2014,  having regard to the report and annexes of the European Police College on the implementation of the European Parliaments resolution on 2009 Discharge: European Police College,  having regard to the report and annex of the European Police College on the application of its Procurement Manual for the period covering 1 July 2010-1 July 2011,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0119/2012), 1. Grants the Director of the European Police College discharge in respect of the implementation of the Colleges budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Police College, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 134. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 256, 1.10.2005, p. 63. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS European Police College 2006 2007 2008 2009 Performance n.a. n.a. n.a.  Is concerned that the Court of Auditors identified severe short comings in the administrative and financial rules governing expenditure on the organisation of courses and seminars, mainly due to the revised College Financial Regulation never entered force  Recommends that the College provide direct access to its detailed budget Budgetary and financial management  Budget appropriations were not used in accordance with the principle of sound financial management  The system of procurement did not comply with the provisions of the Financial Regulation  The College did not establish the necessary systems and procedures to enable it to prepare a financial report in compliance with the requirements of the framework Financial Regulation applicable to the Agencies  The Colleges Financial Regulation foresees the need for detailed rules for the implementation of the regulation  The Agency does not comply with the principle of unity and accuracy of the budget (The budget did not include a contribution of EUR 1 500 000 received from the Commission in 2007 to implement a MEDA programme  The Agency does not comply with the principle of transparency  The high level of carry-overs (EUR 1 700 000) and cancellations of appropriations shows difficulties in budget management  Neither the provisional accounts nor the report on the budgetary and financial management had been prepared  The Colleges Financial Regulation foresees the need for detailed rules for the implementation of the regulation  The system of procurement did not comply with the provisions of the Financial Regulation  Cases were identified where appropriations were used to finance the private expenditure of some of the Colleges staff  The Agency did not comply with the principle of annuality (i.e. more than EUR 2 700 000 of the 2008 payment appropriations had to be carried forward)  Weaknesses in the programming and the monitoring of the implementation of the budget  More than EUR 3 800 000 of the 2009 appropriations (43 % of total budget) was carried forward to 2010.  46 % of appropriations carried over from 2008 had to be cancelled, indicates severe and recurrent weaknesses in the programming and monitoring of the implementation of the budget, at odds with the principle of annuality  For 2008, 31 % of budget had to be carried over.  Significant delays and errors in the preparation of the 2009 provisional accounts Procurement procedure n.a. n.a. n.a. Concern with the persistent lack of compliance with the Financial Regulation with regard to Public Procurement rules. Significant amount of the total colleges budget contains irregularities. Human resources n.a. n.a. n.a.  Several weaknesses with regard to staff selection.  Finds unacceptable:  the thresholds that candidates had to meet were generally fixed after the evaluation and ranking of the candidates,  questions for interviews were often prepared after the examination of applications,  the documentation of procedures was inadequate  Is concerned about practices which are not allowed under Staff Regulations of the Officials of the EU or are illegal Internal audit n.a.  Absence of internal control standards and ineffective budgetary monitoring  Cases were identified where appropriations were used to finance the private expenditure of some of the Colleges staff  The audit of a sample of commitments showed that, in three cases, there was no audit trail to retrace the financial execution  No external control on these cases has been already carried out Notes the discharge in respect of the implementation of the budget of the College should be further based on its performance throughout the year